DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election with traverse of Species 2 (Figs.5-6) in the reply filed on 08/15/2022 is acknowledged. Non-elected Species 1 and 3-7 are withdrawn from consideration.  
The traversal is on the ground(s) that the invention of Species 2 is basically the same as that of Species 1, Species 3-7, and any prior art searched for one group is applicable to the other group.  This is not found persuasive because:
The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
In claim 1, the limitations “an internal axis of rotation” and "a longitudinal axis oriented at an oblique angle to the internal axis of rotation of the vessel" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, the term “substantially” should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Broderick (US 20030170364 A1), in view of Liepa (US 3808962).
Regarding claim 1, Broderick discloses 
A steam peeling vessel (vessel 1, fig.12) for rotation about an internal axis of rotation (axis 7, fig.12), comprising at least one internal lifter (lifting features 51a, 51b and 51c, fig.12) having a longitudinal axis oriented to the internal axis (axis 7) of rotation of the vessel (vessel 1).
Broderick does not explicitly disclose at least one internal lifter having a longitudinal axis oriented at an oblique angle to the internal axis of rotation of the vessel.
Liepa discloses a device (component 20, fig.1) comprises at least one internal lifter (knife blade 30, fig.1) having a longitudinal axis oriented at an oblique angle to the internal axis (axis 26, fig.1) of rotation. 

    PNG
    media_image1.png
    466
    740
    media_image1.png
    Greyscale


Regarding claim 2, Broderick discloses 
the internal axis (axis 7, fig.12) of rotation is along an axis of symmetry of the vessel (vessel 1, fig.12).

Regarding claim 3, Broderick discloses 
at least two internal lifters (lifting features 51a, 51b and 51c, fig.12).

Regarding claim 4, Liepa discloses 
a first lifter oriented at a first oblique angle to the axis of rotation, and at least a second lifter oriented at a second oblique angle to the axis of rotation [knife blade 30, fig.1, has a first lifter oriented at a first oblique angle to the axis of rotation, and at least a second lifter oriented at a second oblique angle to the axis of rotation].


Regarding claim 5, Liepa discloses 
the first and second oblique angles are equal but opposite [knife blade 30, fig.1, has the first and second oblique angles are equal but opposite].

Regarding claim 6, Liepa discloses 
the first lifter is oriented at an obtuse angle to the second lifter [knife blade 30, fig.1, has the first lifter is oriented at an obtuse angle to the second lifter].

Regarding claim 7, Liepa discloses 
the first lifter is an incline and the second lifter is a decline [knife blade 30, fig.1, has the first lifter is oriented at an obtuse angle to the second lifter].

Regarding claim 8, Liepa discloses 
the angle of orientation is the same between two consecutive lifters [knife blade 30, fig.1, has the angle of orientation is the same between two consecutive lifters].

Regarding claim 9, Liepa discloses
the angle of orientation changes between two consecutive lifters [knife blade 30, fig.1, has the angle of orientation changes between two consecutive lifters].

Regarding claim 10, Liepa discloses
the direction of incline changes between two consecutive lifters [knife blade 30, fig.1, has the direction of incline changes between two consecutive lifters].

It would have been obvious to one of ordinary skill in the art at before the invention was made to replace internal lifter(s), by using internal lifter(s), as taught by Liepa, in order to improve alternatively perform their respective functions (abstract, Liepa).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/20/2022